IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,348-01


EX PARTE CASSIDY SCOTT MOREMAN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. B-07-2045-0-CR-B (COUNTS 1-3)

				IN THE 156TH DISTRICT COURT
FROM BEE COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of three counts of
delivery of a controlled substance and sentenced to twelve years' imprisonment.  He did not appeal
his conviction. 
	Applicant contends that his plea bargain was not followed when drug free zone findings were
entered on his judgment.  Both the written plea agreement and the judgment states that part of the
plea agreement was the State agreeing to dismiss the drug free zone allegations, but the judgment
still shows that an affirmative drug free zone finding was made.
	This finding appears to be a typographical error which needs to be corrected through a
judgment nunc pro tunc and not a breach of Applicant's plea agreement as he alleges in his
application.  Applicant's request for relief is therefore denied.

Delivered: September 10, 2008
Do Not Publish